In the

         United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 16‐3374 
AMIR JAKUPOVIC, 
                                                            Plaintiff‐Appellant, 

                                                    v. 

MARK C. CURRAN, JR., et al., 
                                                          Defendants‐Appellees. 
                                 ____________________ 

              Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
             No. 1:16‐cv‐03636 — Sharon Johnson Coleman, Judge. 
                                 ____________________ 

      ARGUED FEBRUARY 8, 2017 — DECIDED MARCH 10, 2017 
                   ____________________ 

  Before  WOOD,  Chief  Judge,  FLAUM,  Circuit  Judge,  and 
CONLEY, Chief District Judge.*  
    FLAUM, Circuit Judge. Amir Jakupovic was charged in Lake 
County, Illinois with telephone harassment. Before trial,  the 
state  court  ordered  that  Jakupovic  first  be  detained  and 
then released  on  electronic  surveillance.  Jakupovic  alleges 

                                                 
     *   Of the Western District of Wisconsin, sitting by designation.
2                                                      No. 16‐3374 

that various state officials acted unlawfully in refusing to re‐
lease him on electronic surveillance because he lacked a Lake 
County  residence.  The  district  court  dismissed  Jakupovic’s 
claims  with  prejudice.  We  conclude  the  claims  are  jurisdic‐
tionally  barred  and  vacate  and  remand  with  instructions  to 
dismiss without prejudice. 
                           I. Background 
    Jakupovic resided in Cook County, Illinois. In September 
2015, Jakupovic’s then‐girlfriend filed a domestic battery re‐
port against him in Cook County. Around the same time, the 
girlfriend’s  mother  filed  a  telephone  harassment  report 
against Jakupovic in Lake County. On September 25, the State 
charged  Jakupovic  with  telephone  harassment  in  Lake 
County.  The  trial  court  released  Jakupovic  after  his  brother 
posted bond, and, on October 22, Jakupovic pled not guilty. 
The  trial  court  ordered  that  Jakupovic  undergo  an  Ontario 
Domestic Assault Risk Assessment (“ODARA”), pursuant to 
725 Ill. Comp. Stat. 5/110‐5(f). On November 17, the trial court 
reviewed the ODARA report and ordered that Jakupovic first 
be  taken  into  custody  and  then  placed  under  pre‐trial  elec‐
tronic surveillance. 
    The  Lake  County  Sheriff’s  Department  did  not  release 
Jakupovic  under  electronic  surveillance.  As  alleged,  the  de‐
partment required pre‐trial detainees to have a Lake County 
residence  in  order  to  be  monitored  electronically.  Lacking 
such a residence, Jakupovic failed to meet this condition. The 
next day, on November 18, Jakupovic filed an emergency mo‐
tion, arguing that the electronic monitoring condition on his 
bond could not be satisfied because he was not a resident of 
Lake County, and that, as a result, he could be subject to in‐
definite custody. The trial court denied Jakupovic’s motion. It 
No. 16‐3374                                                           3

then refused to reconsider the order, concluding that having 
a Lake County residence for the purposes of electronic moni‐
toring was one of the conditions of Jakupovic’s bond and his 
inability to meet that condition was insufficient grounds for 
reconsideration.  So  the  Lake  County  Sheriff’s  Department 
continued to detain Jakupovic. Shortly thereafter, Jakupovic 
filed a motion to modify his bond conditions. The trial court 
scheduled  a  hearing  for  November  25,  but  Jakupovic  pled 
guilty on November 23. Jakupovic did not file any appeals in 
the state courts. 
    In March 2016, Jakupovic sued Mark Curran (Lake County 
Sheriff and Director of the Lake County Jail), Terrence Barrett 
(the  jail’s  Pretrial  Unit  Manager),  Christine  Hecker  (Lake 
County’s  Principal  Probation  Officer),  and  Joseph  Fusz  (a 
Lake  County  Assistant  State’s  Attorney)  under  42  U.S.C. 
§ 1983. Jakupovic alleged that his six‐day detainment violated 
the Eighth and Fourteenth Amendments and constituted false 
imprisonment  under  Illinois  law.  The  district  court  granted 
defendants‐appellees’  motion  to  dismiss  Jakupovic’s  com‐
plaint with prejudice pursuant to Federal Rule of Civil Proce‐
dure 12(b)(6). This appeal followed. 
                             II. Discussion 
    We review a district court’s grant of a motion to dismiss de 
novo. Volling v. Kurtz Paramedic Servs., Inc., 840 F.3d 378, 382 
(7th Cir. 2016) (citation omitted). Federal Rule of Civil Proce‐
dure 12(b)(6) permits a motion to dismiss a complaint for fail‐
ure to state a claim upon which relief can be granted. Fed. R. 
Civ. P. 12(b)(6). “To properly state a claim, a plaintiff’s com‐
plaint must contain allegations that plausibly suggest that the 
plaintiff has a right to relief, raising that possibility above a 
speculative  level.”  Kubiak  v.  City  of  Chi.,  810  F.3d  476,  480 
4                                                              No. 16‐3374 

(7th Cir.),  cert.  denied  sub  nom.  Kubiak  v.  City  of  Chi.,  Ill.,  137 
S. Ct. 491 (2016) (citation and internal quotation marks omit‐
ted).  “We  accept  as  true  all  of  the  well‐pleaded  facts  in  the 
complaint and draw all reasonable inferences in favor of [ap‐
pellants].” Id. at 480–81 (citation omitted). 
    “[W]e are required to consider subject‐matter jurisdiction 
as the first question in every case, and we must dismiss this 
suit if such jurisdiction is lacking.” Aljabri v. Holder, 745 F.3d 
816, 818 (7th Cir. 2014) (citing Ill. v. City of Chi., 137 F.3d 474, 
478 (7th Cir. 1998); Fed. R. Civ. P. 12(h)(3)). We conclude that, 
under  the  Rooker‐Feldman  doctrine,  we  have  no  jurisdiction 
here. See Rooker v. Fid. Tr. Co., 263 U.S. 413, 415–16 (1923); D.C. 
Cir. v. Feldman, 460 U.S. 462, 486 (1983). Simply put: 
        Lower federal courts are not vested with appel‐
        late authority over state courts. The Rooker‐Feld‐
        man doctrine prevents lower federal courts from 
        exercising  jurisdiction  over  cases  brought  by 
        state  court  losers  challenging  state  court  judg‐
        ments  rendered  before  the  district  court  pro‐
        ceedings commenced. The rationale for the doc‐
        trine is that no matter how wrong a state court 
        judgment  may  be  under  federal  law,  only  the 
        Supreme Court of the United States has jurisdic‐
        tion to review it. 
Sykes  v.  Cook  Cty.  Cir.  Ct.  Prob.  Div.,  837  F.3d  736,  741–42 
(7th Cir. 2016) (citations omitted); see also Kelley v. Med‐1 Sols., 
LLC, 548 F.3d 600, 603 (7th Cir. 2008) (“A state litigant seeking 
review  of  a  state  court  judgment  must  follow  the  appellate 
process through the state court system and then directly to the 
United States Supreme Court.”) (citation omitted). The initial 
inquiry,  then,  “is  whether  the  federal  plaintiff  seeks  to  set 
No. 16‐3374                                                              5

aside a state court judgment or whether he is, in fact, present‐
ing  an  independent  claim.”  Taylor  v.  Fed.  Nat’l  Mortg.  Ass’n, 
374 F.3d 529, 532 (7th Cir. 2004) (citation and internal quota‐
tion  marks  omitted).  To  make  this  determination,  we  ask 
whether the federal claims either “directly” challenge a state 
court judgment or are “inextricably intertwined” with one. Id.  
     Claims  that  directly  seek  to  set  aside  a  state  court  judg‐
ment are de facto appeals that are barred without further anal‐
ysis. Id. But even federal claims that were not raised in state 
court,  or  that  do  not  on  their  face  require  review  of  a  state 
court’s decision, may still be subject to Rooker‐Feldman if those 
claims  are  inextricably  intertwined  with  a  state  court  judg‐
ment. Sykes, 837 F.3d at 742 (citation omitted); see also Feldman, 
460 U.S. at 482 n.16. While the latter concept is a “somewhat 
metaphysical”  one,  the  crucial  point  is  whether  the  district 
court is essentially being called upon to review the state court 
decision. Taylor, 374 F.3d at 533 (citation and internal quota‐
tion marks omitted). Ultimately, the “determination hinges on 
whether the federal claim alleges that the injury was caused 
by the state court judgment, or alternatively, whether the fed‐
eral claim alleges an independent prior injury that the state 
court failed to remedy.” Sykes, 837 F.3d at 742; see also Long v. 
Shorebank  Dev.  Corp.,  182  F.3d  548,  555  (7th  Cir.  1999).  If  we 
determine that a claim is inextricably intertwined with a state 
court judgment—that is, that the former indirectly seeks to set 
aside the latter—then we must determine whether the plain‐
tiff  had  a  reasonable  opportunity  to  raise  the  issue  in  state 
court proceedings. Taylor, 374 F.3d at 533 (quoting Brokaw v. 
Weaver,  305  F.3d  660,  668  (7th  Cir.  2002)).  If  so,  the  claim  is 
barred. 
6                                                          No. 16‐3374 

    Notably,  the  Rooker‐Feldman  doctrine  is  a  narrow  one. 
Lance  v.  Dennis,  546  U.S.  459,  464  (2006)  (citing  Exxon  Mobil 
Corp.  v.  Saudi  Basic  Indus.  Corp.,  544  U.S.  280,  284  (2005)). 
“[F]ederal  jurisdiction  does  not  terminate  automatically  on 
the entry of judgment in a state court,” Sykes, 837 F.3d at 742 
(citation  omitted),  as  independent  claims  are  jurisdictionally 
firm,  Kelley,  548  F.3d  at  603  (citation  omitted).  For  a  federal 
claim to be barred, “there must be no way for the injury com‐
plained  of  by  [the]  plaintiff  to  be  separated  from  [the]  state 
court judgment.” Sykes, 837 F.3d at 742 (citations omitted). 
    Jakupovic’s  claims  do  not  directly  seek  to  set  aside  the 
state trial court’s judgments regarding his electronic‐surveil‐
lance bond condition. Thus, we must determine whether his 
claims are inextricably intertwined with those judgments, and 
if so, whether he had a reasonable opportunity to raise these 
issues in state court proceedings.  
     A. Inextricably Intertwined 
    Jakupovic  argues  that  the  Rooker‐Feldman  doctrine  does 
not  bar  his  claims,  because  he  does  not  challenge  the  state 
court’s  judgments  keeping  him  detained  for  lack  of  a  Lake 
County residence. Instead, he stresses, he challenges defend‐
ants‐appellees’ “procedure which forced the Plaintiff to unnec‐
essarily  be  detained  in  jail  for  [six]  days.”  However,  when 
“the injury is executed through a court order, there is no con‐
ceivable  way  to  redress  the  wrong  without  overturning  the 
order of a state court. Rooker‐Feldman does not permit such an 
outcome.” Sykes, 837 F.3d at 743. 
   Kelley and Sykes are instructive. In Kelley, the plaintiff ar‐
gued that it was not the state court’s award of attorney’s fees 
that  caused  his  injury,  but  rather  the  attorneys’  preceding 
No. 16‐3374                                                         7

fraudulent misrepresentations. 548 F.3d at 605. We concluded, 
however,  that  the  plaintiff’s  claims  were  inextricably  inter‐
twined with the state court’s judgment, despite the fact that 
the  allegedly  unlawful  actions  occurred  prior  to  that  judg‐
ment,  because  “[w]e  could  not  determine  that  defendants’ 
representations  …  related  to  attorney  fees  violated  the  law 
without  determining  that  the  state  court  erred  by  issuing 
judgments granting the attorney fees.” Id. Similarly, in Sykes, 
the plaintiff asserted that her Americans with Disabilities Act 
claims were independent from the state judge’s order denying 
the  plaintiff’s  motion  for  reasonable  accommodations,  be‐
cause they focused on the state judge’s wrongful conduct—in‐
terrogating  the  plaintiff  about  her  service  dog  and  banning 
the dog from the courtroom. 837 F.3d at 742. Nevertheless, alt‐
hough the judge’s conduct preceded the order, we found that 
we  lacked  jurisdiction  to  hear  the  claims,  because  “[i]f  the 
judge violated the ADA by engaging in impermissible ques‐
tioning  or  wrongly  banning  [the  dog]  from  her  courtroom, 
those alleged violations were also the basis of her order.” Id. 
at 743. 
    Jakupovic’s claims meet the same fate. As alleged, defend‐
ants‐appellees executed the state court’s bond condition and 
order,  and  detained  Jakupovic  for  six  days. To  find  defend‐
ants‐appellees’  conduct  unlawful,  we  would  have  to  deter‐
mine that the state court erred in keeping Jakupovic detained 
for  lacking  a  Lake  County  residence.  As  such,  Jakupovic’s 
claims are inextricably intertwined with the state court’s judg‐
ments. 
    Jakupovic’s reliance on Burke v. Johnston, 452 F.3d 665 (7th 
Cir.  2006),  is  misplaced.  There,  the  state  court  denied  the 
plaintiff jail credit that he believed he was owed; but he did 
8                                                      No. 16‐3374 

not challenge this decision, as he ultimately got the credit he 
sought by raising the issue with the state’s department of cor‐
rections. Id. at 668. The plaintiff instead filed a federal lawsuit 
against Department‐of‐Corrections officials for allegedly tak‐
ing too long to administratively grant the plaintiff his credit. 
Id.  That  issue  was  neither  presented  to  nor  decided  by  the 
state court, so the plaintiff’s claim was not inextricably inter‐
twined  with  any  state  court  judgment.  Id.  Thus,  we  con‐
cluded,  Rooker‐Feldman  presented  no  jurisdictional  bar.  Id. 
Here, unlike in Burke, the argument Jakupovic now presents 
is  in  essence  what  he  argued  below:  The  residence  require‐
ment may lead to indefinite detention. And the state court re‐
jected  this  argument;  so  defendants‐appellees  executed  the 
state court’s bond condition and order and kept Jakupovic de‐
tained. Although Jakupovic alleges that defendants‐appellees 
detained him under their own residence “policy,” we cannot 
find that policy unconstitutional without also concluding that 
the state court’s  judgments, ordering the  same  residence  re‐
quirement and detainment, were unlawful. See Kelley, 548 F.3d 
at 605. So Jakupovic’s claims and the state court’s judgments 
are inextricably intertwined. 
     B. Reasonable Opportunity to Raise in State Court 
    Although Jakupovic’s claims are inextricably intertwined 
with the state court’s judgments, the claims are barred under 
Rooker‐Feldman  only  if  he  had  a  reasonable  opportunity  to 
raise the issues in state court proceedings. See Taylor, 374 F.3d 
at 534–35; see also Kelley, 548 F.3d 605–06. “The ‘reasonable op‐
portunity’ inquiry focuses not on ripeness, but on difficulties 
caused by ‘factor[s] independent of the actions of the oppos‐
ing part[ies] that precluded’ a plaintiff from bringing federal 
No. 16‐3374                                                             9

claims in state court, such as state court rules or procedures.” 
Taylor, 374 F.3d at 534–35 (quoting Long, 182 F.3d at 558).  
    Jakupovic had at least three opportunities to raise in state 
court  the  issues  he  now  raises  on  appeal.  First,  he  filed  an 
emergency motion challenging the state court’s bond condi‐
tion, alleging that it could lead to indefinite custody. The court 
denied that motion. Second, Jakupovic asked the state court 
to reconsider its ruling on the bond condition, but the court 
denied that motion, too, and explicitly ordered that Jakupovic 
continue  to  be  detained  because  he  did  not  have  a  Lake 
County residence. Finally, Jakupovic filed a motion to modify 
his bond conditions, and the state court scheduled a hearing 
for one week later, on November 25; before the hearing, how‐
ever, Jakupovic pled guilty. That Jakupovic had a reasonable 
opportunity to present to the state court claims that are inex‐
tricably intertwined with that court’s judgments deprives us 
of subject‐matter jurisdiction. 
    C. Dismissal Without Prejudice 
     The district court dismissed Jakupovic’s claims with prej‐
udice. Because we conclude that Jakupovic’s claims are juris‐
dictionally  barred  under  Rooker‐Feldman,  the  complaint 
should be dismissed without prejudice. See Frederiksen v. City 
of  Lockport,  384  F.3d  437,  438–39  (7th  Cir.  2004)  (“When  the 
Rooker‐Feldman doctrine applies, there is only one proper dis‐
position: dismissal for lack of federal jurisdiction. A jurisdic‐
tional disposition is conclusive on the jurisdictional question: 
the  plaintiff  cannot  re‐file  in  federal  court.  But  it  is  without 
prejudice  on  the  merits,  which  are  open  to  review  in  state 
court to the extent the state’s law of preclusion permits.” (cit‐
ing T.W. v. Brophy, 124 F.3d 893, 898 (7th Cir. 1997))). 
10                                               No. 16‐3374 

                        III. Conclusion 
    For the foregoing reasons, we VACATE the judgment of the 
district  court  and  REMAND  with  instructions  to  dismiss 
Jakupovic’s claims without prejudice for lack of subject‐mat‐
ter jurisdiction.